Citation Nr: 0416227	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-18 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral leg 
disability due to Agent Orange.

3.  Entitlement to service connection for a bilateral hand 
disability due to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied service connection for 
hypertension, a bilateral leg disability, and a bilateral 
hand disability.

The veteran appeared and gave testimony before a hearing 
officer at the RO in November 2003.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's current hypertension was first noted many 
years after service, and is not linked to service.

3.  The veteran currently has a bilateral leg disability, 
peripheral vascular disease, that is not etiologically 
related to service, to include exposure to Agent Orange in 
Vietnam.

4.  There is no competent evidence of a current disability of 
the hands.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may such a condition be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

2.  A bilateral leg disability was not incurred in or 
aggravated by active service, nor may such a condition be 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309. 

3.  A bilateral hand disability was not incurred in or 
aggravated by the veteran's active military service nor may 
such a condition be presumed to have been incurred in 
service.  38 U.S.C.A. § 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (codified at 38 U.S.C.A. § 5102, 5103(b) (West 
2004), redefined VA's duty to assist a veteran in the 
development of a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records are associated with the claims folder.  The 
veteran has submitted treatment records, and there are no 
outstanding records that could be relevant to the claims for 
service connection for hypertension, a bilateral leg 
disability, or a bilateral hand disability.  

The veteran was not afforded a VA examination.  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The veteran has submitted competent evidence of current 
hypertension and a bilateral leg disability, however there is 
no indication in the record that these conditions may be 
associated with active service.  While a veteran's report of 
a continuity of symptomatology can be sufficient to trigger 
the need for a VA examination, Charles v. Principi, 16 Vet. 
App. 370 (2002), the veteran has testified that he first 
became aware of the claimed disabilities long after service.  
There is no competent evidence that the veteran has a current 
bilateral hand disability.  Therefore, the RO was not obliged 
to accord him an examination.

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in June 2002, the RO notified the veteran 
of the evidence needed to substantiate his claims for service 
connection, and offered to assist him in obtaining any 
relevant evidence.  The letters gave notice of what evidence 
the veteran needed to submit and what the VA would try to 
obtain.  The letters also notified the veteran of the 
evidence needed to substantiate entitlement to service 
connection.  In response to the letters, the veteran 
submitted a statement dated in May 2003 indicating that he 
had no other medical information to submit.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court expressed the 
view that a VCAA notice letter consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 17 Vet. App. at 422.

In the June 2002 letter, the RO specifically informed the 
veteran of the evidence he needed to submit.  The RO 
specifically requested that the veteran provide it with the 
name and location of any person, agency or company with 
records that would assist in deciding the claims.  The RO 
also invited the veteran to submit needed evidence.  The RO 
thereby put the veteran on notice to submit relevant evidence 
in his possession.  The notice also satisfied the Pelegrini 
requirement that it be given prior to initial adjudication.  
Id., at 420-22.

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Pertinent Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Agent Orange

The provisions of 38 U.S.C.A. § 1116(a) provide presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of § 1116, if the credible evidence 
for the association is equal to or outweighs the credible 
evidence against the association.  38 U.S.C.A. § 1116(b)(3). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Legal Analysis

Hypertension

In the case of certain chronic diseases, including 
hypertension, service connection may be presumed if the 
disease became manifest to a degree of 10 percent disabling 
or more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

The veteran's service medical records do not contain any 
complaint or finding of hypertension during service.  In his 
November 2003 hearing, the veteran stated that he was not 
diagnosed with hypertension until 1995, and that he was 
unaware of hypertension prior to that time.  

Medical records from the Baptist Medical Center at Columbia 
dated in August 1995 indicate that the veteran was admitted 
to the hospital with a left hemiparesis secondary to 
hypertensive crisis precipitated by withdrawal from alcohol.  
It was stated that his blood pressure was hard to control and 
a renologist placed him on several medications.  The 
impression at the time of the veteran's discharge was 
hypertension secondary to renal artery stenosis and alcohol 
withdrawal.

Medical records show that the veteran currently has 
hypertension; but the records do not show diagnosis or 
treatment of hypertension until about twenty-five years after 
the veteran's service.  There is no other evidence that the 
veteran's hypertension is connected to any disease or injury 
during service.  

The veteran contends that hypertension arose from exposure to 
Agent Orange during service.  However, hypertension is not 
among the diseases subject to presumptive service connection 
based on such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.  There is no competent evidence otherwise 
linking the veteran's hypertension to service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard the 
veteran has testified to his belief that he developed 
hypertension as the result of exposure to Agent Orange.  
However, as a lay person he is not competent to give an 
opinion as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In the absence of competent evidence that hypertension is in 
any way related to service, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for that disease.

Bilateral leg disability

At the November 2003 hearing, the veteran testified that he 
was diagnosed with neuropathy in his legs since a 1998 
surgery.  As a result, he now had numbness in his feet.  The 
veteran testified that he believed that condition was related 
to Agent Orange exposure.

The medical records show that in July 1998, the veteran 
underwent a coronary revascularization.  Following the 
procedure, he had pain and numbness in his left foot and some 
burning in his right thigh.  A January 1999 medical record 
from the Thoracic and Cardiovascular Associates states that 
the veteran's lower extremities showed significant evidence 
of peripheral disease.  In a May 2003 record from L. 
Schoolmeester, M.D., he recommended that the veteran start a 
walking program to build up his peripheral in his legs or 
else he would run the risk of an amputation of his lower 
extremities.

The evidence shows that the veteran has peripheral arterial 
or vascular disease in his legs.  This condition is not 
listed among the diseases subject to presumptive service 
connection on the basis of exposure to herbicides in service 
under 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309.  Service 
connection could, nonetheless, be established by competent 
evidence linking these conditions to herbicide exposure in 
service.  See Combee.  There is no competent evidence that 
links the veteran's bilateral leg disability to herbicide 
exposure.

Service connection could also be established if the competent 
evidence showed that a bilateral leg disability was incurred 
in service on a direct basis.  However, the veteran did not 
receive treatment within service, and testified that he was 
not diagnosed with a leg disability until 1998.  There is no 
competent evidence that concludes that a bilateral leg 
disability was incurred in service.

As with the claim for service connection for hypertension, 
the evidence of a nexus between the veteran's claimed 
disability and his military service is limited to his own 
statements that a lot of his medical problems were because of 
Agent Orange.  This evidence is not competent to establish 
the required nexus with service since laypersons, such as the 
veteran, are not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Grottveit, 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the current claim. 

Bilateral hand disability

In the present case, the medical records in the claims file 
fail to reflect any diagnosis of a bilateral hand disability.  
The records do reflect, however, that the veteran has 
peripheral arterial or vascular disease, but although there 
are several notations of symptoms in his lower extremities, 
there are none that relate to the veteran's hands.  

A careful reading of the veteran's statements and testimony, 
discloses no reports of symptoms in the hands.

It is well settled that in order to be considered for service 
connection, a claimant must first have the claimed 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of a current disability, the veteran's claim of 
entitlement to service connection for a bilateral hand 
disability may not be granted.  See also Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).

As the preponderance of the evidence is against the veteran's 
service connection claim, there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran.  Accordingly, the benefit-of-the-doubt 
rule is not applicable, and the claim of service connection 
for a bilateral hand disability is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for a bilateral leg disability due to 
Agent Orange is denied.

Service connection for a bilateral hand disability due to 
Agent Orange is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



